Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-20 are allowed.  All rejections are withdrawn.  
Examiner’s Statement of Reasons For Allowance 
The board has reversed all rejection and has allowed the case.  Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]   system comprising:
a processor configured to:
receive image data gathered by a vehicle camera,
relating to a fixed environmental feature;
determine a real-world vehicle position relative to
the fixed environmental feature; and
determine a vehicle lane-level road location on 
a digital map, including 
the environmental feature, 
based on the real-world vehicle position relative to the fixed environmental feature, 
transitioned on to the digital map”.
An updated search has been completed. 
 	U.S. Patent Application Pub. No.: US20100266161A1 to Kmiecik et al. appears to be the closest prior art.  This is before the 7-16-2015 filing date and was published in 2010. 
In regard to claim 1, 9 and 17, the Kmiecik reference discloses “1.    (Previously Presented) A system comprising:
a processor configured to:  (see paragraph 56)
receive image data gathered by a vehicle camera, relating to a fixed environmental feature;  (see paragraph 52 where the GPS is stored and the vehicle also take camera data and IMU data that includes 1. A center of the road, a lane information, the road edges and a road width and claims 1-12 where the images can be taken by the vehicle or an air vehicle or can be sat. images; see paragraph 
                        determine a real-world … position relative to the fixed environmental  
feature; and  (see paragraph 53, 60-67 where the mobile mapping system combines the image and the GPS and the IMU data for a map that includes a position and an orientation of the images)  determine a … lane-level road location on a digital map, including the environmental feature, based on the real-world vehicle position relative to the fixed environmental feature, transitioned on to the digital map.  (see paragraph 72 where the transformed image can be made into a map 48) (paragraph 72 discloses that the transformed image goes through asymmetrical filter 47 to produce a filtered image 48… which is then passed on to feature recognition 50 and the road can be shown with the width of the lane, the dashed lane dividers etc; see also paragraph 80 where the lanes 714 and 716 are shown from the image data and from the two side cameras of the vehicle; see also claims 17-19 );
However, the reference is silent as to determining a “real world vehicle position relative to the fixed feature” and a relative position as claimed. 

    PNG
    media_image1.png
    926
    645
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668